Exhibit 10.1 ASSIGNMENT OF CONTRACT This Assignment of Contract (the "Assignment") is made and effective September 24, 2010, BETWEEN: DuraRock Resources, Inc., (the "Assignor"), a corporation organized and existing under the laws of the state of Nevada, with its head office located at: 2101 Arrowhead Dr. Suite 101 Carson City, NV 89706 AND: Steele Resources, Inc., (the "Assignee"), a corporation organized and existing under the laws of the State of Nevada, with its head office located at: 3081 Alhambra Dr. Suite 208 Cameron Park, CA 95682 FOR THE VALUE SETFORTH IN THE ASSET PURCHASE AGREEMENT OF EVEN DATE, the undersigned Assignor hereby assigns, transfers and sets over to Assignee all rights, title and interest held by the Assignor in and to the Mineral Lease Agreement ("Contract") between Randall Stoeberl and DuraRock Resources, Inc. dated July 19th, 2010 (Exhibit A). 1. TERMS a. The Assignor warrants and represents that the Contract is in full force and effect and is fully assignable. b. The Assignee hereby assumes and agrees to perform all the remaining and executory obligations of the Assignor under the Contract and agrees to indemnify and hold the Assignor harmless from any claim or demand resulting from non-performance by the Assignee. c. The Assignor warrants that the Contract is without modification, and remains on the terms contained in the Contract d. The Assignor further warrants that it has full right and authority to transfer said Contract and that the contract rights herein transferred are free of lien, encumbrance or adverse claim. e. This assignment shall be binding upon and inure to the benefit of the parties, their successors and assigns. 2. CONDITIONS TO ASSIGNMENTS a. The sale and purchase of the Purchased Assets shall be conditional upon the release of all existing third party liens on the Purchased Assets and shall be effective upon the date of such release (the "Effective Date") which shall be no later than September 30, 2010, failing which this Agreement shall become null and void, the Purchase Price shall be returned to the Purchaser and the Purchased Assets shall be returned to the Seller. In such a case, no party shall be entitled to any compensation other than the return of the Purchase Price and Purchased Assets. Assignment of Contract Page 1 of 2 3. LESSOR APPROVAL a. Attached hereto as "Exhibit B" is the approval of assignment by Randall Stoeberl, the Lessor. IN WITNESS WHEREOF, the parties have executed this Assignment on the day and year first above written. ASSIGNOR ASSIGNEE /s/ David McClelland /s/ A. Scott Dockter Authorized Signature Authorized Signature David McClelland A. Scott Dockter, President / CEO Print Name and Title Print Name and Title Assignment of Contract Page2 of 2 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the "Agreement") is effective September 24, 2010, BETWEEN: DuraRock Resources, Inc. (the "Seller"), a company organized and existing under the laws of the State of Nevada, with its head office located at: 2101 Arrowhead Dr. Suite 101 Carson City, NV 89706 AND: Steele Resources, Inc. (the "Purchaser"), a company organized and existing under the laws of the State of Nevada, with its head office located at: 3081 Alhambra Dr. Suite 208 Cameron Park, CA 95682 WHEREAS the Purchaser desires to purchase, and Seller desires to sell, some assets, rights and interests as described in Schedule A hereof (the "Purchased Assets") in accordance with the terms, conditions and agreements hereinafter contained. NOW THEREFORE, the parties agree as follows: 1.SALE AND PURCHASE Purchased Assets: Upon and subject to the terms and conditions hereof, the Seller sells to the Purchaser and the Purchaser purchases from the Seller, as of the Effective Date and conditional upon all liens existing on the Purchased Assets being released, all of the rights, titles, benefits and interests of the Seller in the Purchased Assets. The transfer of the purchased assets is set forth in the assignment of contract attached hereto as Exhibit 1." Documentation: The Seller shall promptly provide the Purchaser with all relevant technical documentation available to the Seller regarding the Purchased Assets including, but not limited to, documentation that is necessary to operate the Purchased Assets. Purchase Price: The purchase price payable by the Purchaser to the Seller for the Purchased Assets is 500,000 Restricted Shares of publically traded stock of the Purchaser's parent company (Steele Resources Corporation OTCBB:SELR) and a 2% Net Production Royalty on any monies received from the sale of any material at the purchased premises (the "Purchase Price").Purchaser shall have the option to buy out the Production Royalty at $1,000,000 per 1%. The restricted shares shall be delivered on the Effective date if conditions set forth below have been satisfied. Effective Date: The sale and purchase of the Purchased Assets shall be conditional upon the release of all existing third party liens on the Purchased Assets and shall be effective upon the date of such release (the "Effective Date") which shall be no later than September 30, 2010, failing which this Agreement shall become null and void, the Purchase Price shall be returned to the Purchaser and the Purchased Assets shall be returned to the Seller. In such a case, no party shall be entitled to any compensation other than the return of the Purchase Price and Purchased Assets. Asset Purchase Agreement Page1of 2 IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at [PLACE OF EXECUTION) on the date indicated above. THE SELLER THE PURCHASER /s/ David McClelland /s/ A. Scott Dockter Authorized Signature Authorized Signature David McClelland
